PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/579,999
Filing Date: 6 Dec 2017
Appellant(s): Park et al.



__________________
Michele L. Conover
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 24, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claims 1, 16, and 20, Appellant argues that Stehle does not disclose comparing a series of images of slices of a first volume to a second image from the second volume and identifying a first image from the series of images that contains an anatomical structure in the second image.  Appellant cites to Figs 4 and 5 of Stehle and concludes that Stehle generates a set of standard views and compares that set to a single image from a single volume.  Appellant than opines that comparison to a single image from a single volume does not read on the present claims.  See Brief filed November 24, 2020 at pages 6-8.
Appellant’s reading of Stehle is incomplete.  Appellant has not considered the every embodiment of Stehle and at least one embodiment of Stehle reads on the present claims.  In particular pages 5 and 6 of Stehle disclose a more complete embodiment, wherein multiple sets of 3D volume data with multiple image slices are all compared against all slices in the standard view set.  The more complete embodiment disclosed at pages 5 and 6 specifically notes a significant improvement over other embodiments because said embodiment  “allows to compare 2D slices with each other that correspond to the same 2D standard views but were generated from different 3D ultrasound scans (different sets of volume data).”  See page 5.  Moreover, page 6 of Stehle notes that all images in all sets of first images are compared against all standard views, second images.

    PNG
    media_image2.png
    286
    735
    media_image2.png
    Greyscale

Specifically, the quoted portion above notes “The selector may then select for each of the 2D standard views the 2D slice having the highest quality factor.  This means that if more than one 3D ultrasound scan is performed, the system itself automatically selects the best version out of all generated 2D slices for each 2D standard view.”  See page 6, emphasis added by Examiner.
Clearly, Stehle at the embodiment cited by the Examiner discloses that all 2D slices from all 3D sets are compared for selecting the appropriate match to the standard 2D views that comprise the standard 3D set.  
It is of no consequence that other embodiments of Stehle and cited by Appellant leave out this additional feature.  Moreover, merely because Appellant can cite to some other embodiments without the features of the embodiment cited by Examiner does not mean that the claims fail to be anticipated by the above noted embodiment of Stehle.  Said another way, Examiner need only show one embodiment that reads on the claims to prove the claims are anticipated by Stehle.  Examiner has done so because Stehle at pages 5 and 6 clearly indicate that all first images that are from multiple 3D sets and comprising multiple 2D slices are compared against all of the standard 2D views in the standard, second, 3D set.

In attempting to explain away the explicit teachings of Stehle pages 5 and 6 Appellant offers several hypothetical outcomes of Stehle.  However, none of Appellant’s hypothetical contentions directly address the plain text and meaning of Stehle. In particular Stehle as reproduced on the page above specifically indicates that all 2D images from all 3D sets are compared for each standard view.  The explicit text of the embodiment of Stehle cited by the Examiner directly contradicts all of the hypothetical readings offered by Appellant at pages 8 and 9 of the Brief.  The explicit text of Stehle should be taken as the finding of fact in the present Appeal as the explicit text of the cited embodiment of Stehle provides the best evidence of the teachings of the prior art.  Appellant’s reading of Stehle should be found to have no persuasive weight in comparison to the explicit teaching that “the system itself automatically selects the best version out of all generated 2D slices for each 2D standard view.”   See page 6, emphasis added by Examiner.  The quoted text shows that all images in the series of images are compared to the second image so that the best image containing an anatomical landmark can be determined.
Regarding claim 14, Appellant contends that Stehle does not disclose a similarity value because Stehle at page 15 notes that image is already selected and of known quality.  Appellant further contends that the comparison of Stehle is just a comparison of quality and which image is the best.


    PNG
    media_image3.png
    358
    769
    media_image3.png
    Greyscale

Further, continuing on the next page, page 13, Stehle discloses the following.

    PNG
    media_image4.png
    478
    749
    media_image4.png
    Greyscale


	Similarly, regarding claim 15, Appellant argues that Stehle discloses the best quality image and not the most similar.
	Appellant’s remarks should be found unpersuasive because the quality metric of Stehle means the most similar image.  The prior art reference merely uses a different term, quality, to represent similarity.  Specifically, Stehle defines “quality” as the most similar image.  Accordingly, a skilled artisan would recognize that each time Stehle uses the term “quality” Stehle means similarity.  Stehle at page 12 notes that “quality” is comparison ratio of how similar the 2D image is relative to the standard image.  Stehle page 12 indicates  that “The quality factor that is evaluated within the evaluation unit 42 for each of the generated plurality of 2D slices may thus be a quantitative factor that includes a ratio to which extent the expected anatomical features are included in the respective 2D slices.”  Since Stehle specifically discloses a similarity metric of quality, Stehle reads on both claims 14 and 15.

	First, Appellant’s remarks are the opinion of Appellant.  The remarks are not supported by facts and should be therefore found unpersuasive.
	Second, Appellant has taken too narrow a reading of Stehle.  Stehle is not only about finding standard views of the heart.  Rather, Stehle is about comparing images with defined anatomical landmarks within a specific patient.  A lesion although not consistent across different patients, is often a consistent and noteworthy landmark within a given, specific patient and would therefore be useful in comparison of images for the given, specific patient.  Said another way, within a given imaging protocol of a patient using an easily findable lesion as a landmark would allow a user to find important images for that specific patient.  Similarly, using a lesion as landmarks for a given, specific patient would allow a user to compare standard images of that patient against later created images of the same patient to show how the specific patient changes over time or in response to treatment.
	Regarding claim 7, Appellant argues that Stehle teaches against any manual procedures because Stehle teaches an automated process.
	Appellant’s remarks are Appellant’s unsupported opinion and should be found unpersuasive.  Moreover, merely because Stehle discloses some automation does not mean that Stehle teaches against manual procedures.  A mere preference for automation does not teach against a manual process.  Moreover, it is common place that a technician or doctor would correct or modify incorrectly assigned data.  Lastly, Appellant has failed to provide facts 
	Regarding claim 13, Appellant argues that the contrast correction of Zhang occurs after removing of data and therefore does not read on claim 13.  Appellant argues that Zhang does not do a comparison after removing data and concludes that in combination all comparisons would happen before removing data.
	Examiner disagrees for two reasons.  First, in combination a skilled artisan would recognize that the comparison of Stehle should happen after removing extraneous data because doing so would lead to less data being processed and shorter, more efficient data processing.
	Second, Zhang specifically discloses removing extraneous, useless data before comparing and processing said data.  For example, Zhang paragraph 51 notes:
This procedure begins with a breast mask generation and application step 110, with the purpose of obtaining the set of pixels corresponding to the tissue of interest. In step 110, image processing is used to generate one or more masks for the breast outline, including the pectoral muscle area. Known artifacts may also be masked in this step. The resulting masked image is cropped to the breast mask outline, thereby isolating the area of interest from the full mammography image. In this way, areas outside the breast contour are effectively eliminated from the image data to be processed, so that only tissue portions of the image are used.  
Accordingly, Zhang teaches to a skilled artisan that non-tissue data should be removed and then processed so that noise and extraneous data does not negatively impact processing of useful data and so that the data can be processed efficiently.  A skilled artisan would have recognized that the first step in data processing should be removing non-tissue data so that the 
	Appellant does not provide specific arguments with respect to claims 4, 6, 8-11, and 19.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793   

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.